Citation Nr: 1016518	
Decision Date: 05/04/10    Archive Date: 05/13/10

DOCKET NO.  09-18 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to nonservice-connected death pension 
benefits.

2.  Entitlement to service connection for pulmonary 
tuberculosis, for purposes of accrued benefits.

3.  Entitlement to service connection for bronchiectasis, for 
purposes of accrued benefits.

4.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), for purposes of accrued benefits.

5.  Entitlement to service connection for the cause of the 
Veteran's death.


ATTORNEY FOR THE BOARD

Arif Syed, Law Clerk


INTRODUCTION

The Veteran served with the New Philippine Scout from May 
1946 to March 1949.  The appellant is the surviving spouse of 
the Veteran.   

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines which denied the appellant's 
claims.

With respect to the Veteran's claim of entitlement to service 
connection for pulmonary tuberculosis, there is an in-service 
X-ray report dated in September 1948 which revealed an 
impression of pulmonary tuberculosis.  The service treatment 
radiologist indicated that the tuberculosis was "minimal, 
[located in the] right upper lobe, old, [and] probably 
inactive."  The radiologist further noted that "it might be 
advisable for [the Veteran] to have regular semi-annual chest 
films."  The Board is uncertain of when this X-ray report 
was associated with the Veteran's claims folder.  

Under 38 C.F.R. § 3.156(c)(1) (2009), "at any time after VA 
issues a decision on a claim, if VA receives or associates 
with the claims file relevant official service department 
records that existed and had not been associated with the 
claims file when VA first decided the claim, VA will 
reconsider the claim ... Such records include, but are not 
limited to: (i) Service records that are related to a claimed 
in-service event, injury or disease ..."  As discussed above, 
the Board is uncertain of when the Veteran's in-service X-ray 
report indicating an impression of pulmonary tuberculosis was 
associated with his claims file.  Moreover, the RO failed to 
address the X-ray report and statements from the service 
treatment radiologist when adjudicating the Veteran's service 
connection claim in rating decisions dated February 1992, 
January 2000, December 2004, and September 2005.  Further, 
the Board finds that the X-ray report and statements from the 
service treatment radiologist are clearly relevant and of 
probative value to the Veteran's claim, as it demonstrates an 
in-service diagnosis of and treatment for pulmonary 
tuberculosis.  The Board will therefore reconsider the 
Veteran's claim and is redenominating the issue on appeal to 
entitlement to service connection for pulmonary tuberculosis 
pursuant to 38 C.F.R. § 3.156(c).  
 
The issues of entitlement to service connection for pulmonary 
tuberculosis, bronchiectasis, and COPD, for purposes of 
accrued benefits and entitlement to service connection for 
cause of the Veteran's death are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's service with the New Philippine Scout did not 
satisfy the requisite service for the appellant's basic 
eligibility for VA death pension benefits.


CONCLUSION OF LAW

The Veteran did not meet the basic service eligibility 
requirements to entitle the appellant to VA nonservice-
connected death pension benefits. 38 U.S.C.A. §§ 101, 107, 
5107 (West 2002); 38 C.F.R. §§ 3.1, 3.40, 3.41, 3.203 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

1.  Entitlement to nonservice-connected death pension 
benefits.

The Veterans Claims Assistance Act of 2000

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA). See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 and Supp. 2006).  The regulations 
implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim. 38 
U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

With respect to the appellant's claim for entitlement to 
nonservice-connected death pension benefits, in Manning v. 
Principi, 16 Vet. App. 534 (2002), the United States Court of 
Appeals for Veterans Claims held that the VCAA has no effect 
on an appeal where the law, and not the underlying facts or 
development of the facts, is dispositive of the matter.  
Similarly, VA's General Counsel has held that VA is not 
required to provide notice of the information and evidence 
necessary to substantiate a claim, or to assist the claimant 
in developing evidence to substantiate a claim, where that 
claim cannot be substantiated because there is no legal basis 
for the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit.  See VAOGCPREC 5-2004.

The question before the Board is whether the decedent had 
qualifying service to establish eligibility for VA death 
pension benefits.  This is a matter which is governed by the 
service department verification of the decedent's service.  
Because qualifying service and how it may be established are 
governed by law and regulations and because the service 
department's certification is binding, the Board's review is 
limited to interpreting the pertinent law and regulations.  
Where as here, the interpretation of the law is dispositive 
of the appeal, neither the duty to notify nor the duty to 
assist provisions of the VCAA apply.  Dela Cruz v. Principi, 
15 Vet. App. 143, 149 (2001).

The Board concludes that all available evidence that is 
pertinent to the issue addressed decided herein has been 
obtained and that there is sufficient medical evidence on 
file on which to make a decision on the issue.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2009).

Analysis

The appellant seeks nonservice-connected death pension 
benefits based on her deceased husband's military service.  
In order to qualify for the benefits sought, the appellant 
must establish that her deceased husband had qualifying 
service. Controlling statutory law provides that only certain 
military service is considered qualifying service for such 
benefits.  The appellant claims VA benefits as the surviving 
spouse of the Veteran.

Service as a Philippine Scout is included for pension, 
compensation, dependency and indemnity compensation and 
burial allowances, except for those inducted between October 
6, 1945 and June 30, 1947, inclusive, which are included for 
compensation benefits, but not for pension benefits.  Service 
in the Commonwealth Army of the Philippines from and after 
the dates and hours when called into service of the Armed 
Forces of the United States by orders issued from time to 
time by the General Officer, U.S. Army, pursuant to the 
Military Order of the President of the United States dated 
July 26, 1941, is included for compensation benefits, but not 
for pension benefits.  Service department certified 
recognized guerrilla service, and unrecognized guerrilla 
service under a recognized commissioned officer (only if the 
person was a former member of the United States Armed Forces 
(including the Philippine Scouts), or the Commonwealth Army, 
prior to July 1, 1946) is included for compensation benefits, 
but not pension or burial benefits.  38 U.S.C.A. § 107; 38 
C.F.R. §§ 3.7(p), 3.40(b) and (c).  Active service will be 
the period certified by the service department. 38 C.F.R. § 
3.41.

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a DD Form 214, Certificate of Release or Discharge 
from Active Duty, or original Certificate of Discharge, 
without verification from the appropriate service department 
under the following conditions: (1) the evidence is a 
document issued by the service department; (2) the document 
contains needed information as to length, time and character 
of service; and (3) in the opinion of VA the document is 
genuine and the information contained in it is accurate. 38 
C.F.R. § 3.203(a).  The Court has held that the Secretary has 
lawfully promulgated regulations making service department 
findings "binding on the VA for purposes of establishing 
service in the U.S. Armed Forces."  Duro v. Derwinski, 2 Vet. 
App. 530, 532 (1992).  In addition, service department 
findings are binding on VA for purposes of establishing 
service in the U.S. Armed Forces. Id.

In this case, the service department has reported that the 
Veteran had service with the New Philippine Scouts from May 
1946 to March 1949.  As his induction date (May 1946) falls 
between October 6, 1945 and June 30, 1947, pension benefits 
based on this service are not available to either him or his 
survivors.  Accordingly, his surviving widow is not eligible 
for pension benefits.  The law specifically excludes such 
service for purposes of entitlement to death pension 
benefits.  See Cacalda v. Brown, 9 Vet. App. 261 (1996) (per 
curiam).  Consequently, the Board finds that there is no 
legal basis on which the appellant's claim can be based.  As 
the law and not the evidence is dispositive on this issue, it 
must be denied because of lack of legal entitlement. See 
Sabonis v. Brown, 6 Vet. App. 426 (1994); 38 U.S.C.A. § 107; 
38 C.F.R. §§ 3.40, 3.41.


ORDER

Entitlement to nonservice-connected death pension benefits is 
denied.


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board finds that these 
claims must be remanded for further evidentiary development.

Entitlement to service connection for pulmonary tuberculosis, 
bronchiectasis, and COPD, for purposes of accrued benefits.

Because the claims of entitlement to service connection for 
pulmonary tuberculosis, bronchiectasis, and COPD, for the 
purposes of accrued benefits involve the application of 
identical law to similar facts, for the sake of economy, the 
Board will address them together.

The law and regulation governing claims for accrued benefits 
state that, upon the death of a veteran, his lawful surviving 
spouse may be paid periodic monetary benefits to which he was 
entitled at the time of his death, and which were due and 
unpaid, based on existing rating decisions or other evidence 
that was on file when he died.  38 U.S.C.A. § 5121 (West 
2002); 38 C.F.R. § 3.1000 (2009); see also Jones v. Brown, 8 
Vet. App. 558, 560 (1996).

Although the appellant's claims for accrued benefits that are 
at issue in this appeal are separate from the claims of the 
Veteran filed prior to his death, the accrued benefits claims 
are "derivative of" the claims of the Veteran and, by 
statute, the appellant takes the Veteran's claims as they 
stood on the date of his death.  See Zevalkink v. Brown, 102 
F.3d 1236, 1242 (Fed. Cir. 1996).

Entitlement to accrued benefits must be determined based on 
evidence that was physically present or constructively 
present (such as VA treatment records) in the Veteran's 
claims folder when he died.  See 38 U.S.C.A. § 5121(a) (West 
2002); see also Ralston v. West, 13 Vet. App. 108, 113 
(1999).

In general, in order to establish service connection for the 
claimed disability, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

As to element (1), current disability, there are multiple VA 
treatment records of record documenting treatment for and 
diagnoses of pulmonary tuberculosis, bronchiectasis, and 
COPD.  See, e.g., a VA treatment record dated December 2004.
 
With respect to Hickson element (2), evidence of an in-
service incurrence of a disease or injury, as discussed 
above, the Veteran's service treatment records indicated a 
diagnosis of pulmonary tuberculosis.  Further, although the 
Veteran was not diagnosed or treated specifically for 
bronchiectasis or COPD in service, his service treatment 
records indicate treatment for and diagnoses of pneumonia in 
November 1947 and bronchitis from 1947 to 1948.  

With respect to Hickson element (3), medical nexus, none of 
the medical records currently associated with the Veteran's 
VA claims folder offer an opinion as to a possible causal 
relationship between the Veteran's pulmonary tuberculosis, 
bronchiectasis, or COPD and his period of military service. 

This case presents certain medical questions which cannot be 
answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991) (the Board is prohibited from exercising its 
own independent judgment to resolve medical questions).  
Medical nexus opinions must be obtained which address the 
nature of the Veteran's disabilities and whether such are 
related to his military service and/or his cause of death.  
See Charles v. Principi, 16 Vet. App.  370 (2002); McLendon 
v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. 
§ 3.159(c)(4) (2009) [a medical examination or opinion is 
necessary if the information and evidence of record does not 
contain sufficient medical evidence to decide the claim].  
Accordingly, on remand, a medical opinion should be obtained 
to ascertain whether any of the Veteran's respiratory 
disabilities are etiologically related to his period of 
active service.  

5.  Entitlement to service connection for the cause of the 
Veteran's death.

The claim of entitlement to service connection for the cause 
of the Veteran's death is inextricably intertwined with the 
claims of entitlement to service connection for pulmonary 
tuberculosis, bronchiectasis, and COPD, for the purposes of 
accrued benefits.  In other words, if the appellant's claims 
for service connection are granted or denied, these may 
impact the cause of death claim.  See Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991) [two or more issues are 
inextricably intertwined if one claim could have significant 
impact on the other].  Inasmuch as the Board is remanding the 
case for an opinion as to whether the Veteran's respiratory 
conditions were etiologically related to service, a medical 
opinion should be obtained to ascertain whether any 
respiratory disability that is related to service caused the 
Veteran's death.  



Accordingly, the case is REMANDED for the following action:

1.  VBA should make arrangements for the 
Veteran's claims file to be reviewed by 
an appropriate medical professional for 
the purpose of addressing the following:

a)  Whether it is at least as likely 
as not that the Veteran's pulmonary 
tuberculosis was related to his 
military service.

b)  Whether it is at least as likely 
as not that the Veteran's 
bronchiectasis was related to his 
military service.

c)  Whether it is at least as likely 
as not that the Veteran's COPD was 
related to his military service.

d)  For each disability that is felt 
to be at least as likely as not 
related to military service, address 
whether it is at least as likely as 
not that the disability or 
disabilities contributed to the 
Veteran's fatal cardiopulmonary 
arrest, acute myocardial infarction, 
and atherosclerotic heart disease.

The examiner should indicate in his/his 
report whether or not the claims file was 
reviewed.  A rationale for all opinions 
expressed should be provided.  A report 
should be prepared and associated with 
the Veteran's VA claims file.  

Note: The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

2.  After undertaking any additional 
development which it deems to be 
necessary, VBA should then readjudicate 
the appellant's claims.  If the benefits 
sought on appeal remain denied, the 
appellant should be provided a 
supplemental statement of the case (SSOC) 
and given an appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


